PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/360,273
Filing Date: 21 Mar 2019
Appellant(s): Montgomery et al.



__________________
Justin R McCarthy (Reg. 67,101)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims. 
Claims 1, 2, 6, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 A1, hereinafter Subramanys) in view of Oliver (US 2018/0349385 A1, hereinafter Oliver). 
Claims 3, 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 A1, hereinafter Subramanys) in view of Oliver {US 2018/0349385 Al, hereinafter Oliver) and in view of Brandwine et al. (US 10,079,842 B1, hereinafter Brandwine). 
Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 A1, hereinafter Subramanys) in view of Oliver {US 2018/0349385 Al, hereinafter Oliver) in view of Brandwine et al. (US 10,079,842 B1, hereinafter Brandwine) and in view of Luger (US 2018/0091559 A1, hereinafter Luger). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 Al, hereinafter Subramanys) in view of Oliver (US 2018/0349385 A1, hereinafter Oliver) in view of Brandwine et al. (US 10,079,842 B1, hereinafter Brandwine) in view of Luger (US 2018/0091559 A1, hereinafter Luger) and in view of Jackson et al. (US 2002/0152305 A1, hereinafter Jackson). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 A1, hereinafter . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 10,148,675 B1, hereinafter Brandwine) in view of Subramanya (US 2011/0145216 A1, hereinafter Subramanys) in view of Oliver (US 2018/0349385 A1, hereinafter Oliver) in view of Fitzgerald et al. (US 9,086,917 B1, hereinafter Fitzgerald) and in view of Horowitz et al. (US 2017/0344618 A1, hereinafter Horowitz).  
(2) Response to Argument
Regarding argument (1), the Appellant argues that “the rejection is defective because the Examiner has failed to properly cite the references used in the rejection and has failed to establish that the references used are prior art. The Appellant argues that the examiner intermingles uncited documents and sources with the rejection with actually cited references to establish the elements and reasoning behind the Examiner’s rejection.” (See, Appeal Brief p10 - 13)  
Examiner presents the following response to Appellant’s argument: 
The examiner is not rejecting based on uncited resources to reject the claim limitation. The examiner’s statements were included in the rejection of the claim limitation to provide an explanation and definition for clarification purposes to the Appellant. The examiner is not rejecting this claim limitation from another uncited source, rather the explanation was provided to better describe the rejection to the Appellant. The examiner did not use the various resources the Appellant refers to as a basis for rejecting the claim limitation. The examiner used the resources to explain the motivation of the combination of two references and to simply define the technical language of the references and the examiner’s rationale so that the Appellant may better understand the discussion. 
Regarding argument (2), Appellant argues that the cited references Brandwine, Subramanya and Oliver do not teach “store the adjusted data in a record of a partition of a database, the partition configured to store a history of operations executed on filesystem elements of computing resources associated with the first tenant.” (See, Appeal Brief p13 -14)  
Examiner presents the following response to Appellant’s argument: 
Brandwine’s discloses that multi-tenant environment which is when a customer utilizes data storage services. Block-level storage data is used as partition storage by dividing the information based on the size of the information and data being stored, (see Brandwine: Col. 5 line 1-67, Col. 6 line 1- 67). The partition divides the total volume of storage available based on the customers usage or tenancy. (see Brandwine: Col. 7 line 1- 67). A customer may use the total volume storage space to store data. The customer can modify the data and the block-level forensics service can determine which customer made a modification or adjustment to the data that is being stored within the block-level partition based on the customer or tenant utilizing that space.  For example, one customer may use a modification for use as a web server and another one may use it with a virtual machine. Because the data is partitioned, the block-level forensics service can determine who made what change. Once the usage has been identified and tracked the data can be flagged as malware or malicious code between the different customers and computing resources. (see Brandwine: Col. 8 line 1- 67). The data store 710 can include several separate data tables, databases, data documents, dynamic data storage schemes and/or other data storage mechanisms and media for storing data relating to a particular aspect of the present disclosure, (see Brandwine: Col. 17 line 1- 67). This reads on the claim concept of store the adjusted data in a record of a partition of a database. Block-level forensics service 310 to determine a time-line or history of modifications to the logical volume and/or virtual machine 312. For example, the block-level forensics service 310 may use the time-line information to determine in what version of a logical volume (e.g., boot volume) a particular file was modified that may be associated with malicious activity (tenant), (see Brandwine: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 11 line 1-67). This reads on the claim concept of the 
Regarding argument (3), Appellant argues that the cited references Brandwine, Subramanya and Oliver do not teach “receive a search request to search the database, the search request comprising a search query and a tenant identifier of a second tenant.” (See, Appeal Brief p16)  
Examiner presents the following response to Appellant’s argument: 
 Oliver discloses that when a search query is received, the system checks the search index for relevant matching results. Searching structured data and enhancing the relevancy of search results provided to a requesting user or application. In particular, the present invention provides systems and methods for searching structured data stored in a multi-tenant database system and for providing enhanced search results by removing search indexing latency, (see Oliver: Para. 0052 and 0070-0077). A multi-tenant database is a shared database with a shared schema and logically and physically isolated data storage on a per tenant or group basis. Each object (table, index, LOB) is stored in a partition. Partitions divide the physical storage areas in a search index and when a search is made, the user is identified. (see Oliver: Para. 0050 and 0071).  Multiple tenants including possible competitors, the MTS should have security protocols that keep data, applications and application use separate. A multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared. A tenant may have multiple users, and one user may have access to data within the tenant that other users do not have access to and similarly some data within the tenant is available to all users. (see Oliver: Para. 0040). The database is divided by the tenants’ individual process spaces, and a tenant management process space, which is a physical arrangement or logical arrangement, these are partitions. (see Oliver: Para. 0036). A tenant can be considered to be one organization or company. Under that company there are multiple users. The organization will have an organization id and under 
Regarding argument (4), Appellant argues that the cited references Brandwine, Subramanya and Oliver do not teach “execute the search query on a second partition of the database to identify records that satisfy the search query, the second partition configured to store a history of operations executed on filesystem elements of computing resources associated with the second tenant.” (See, Appeal Brief p17) 
Examiner presents the following response to Appellant’s argument: 
 Oliver discloses Searching structured data and enhancing the relevancy of search results provided to a requesting user or application. In particular, the present invention provides systems and methods for searching structured data stored in a multi-tenant database system and for providing enhanced search results by removing search indexing latency, (see Oliver: Para. 0052 and 0070-0077). A multi-tenant database is a shared database with a shared schema and logically and physically isolated data storage on a per tenant or group basis. Each object (table, index, LOB) is stored in a partition. Partitions divide the physical storage areas in a search index and when a search is made, the user is identified. (see Oliver: Para. 0050 and 0071).  Multiple tenants including possible competitors, the MTS 
Regarding argument (5), Appellant argues that “the examiner has not articulated a reasoned rationale for combining Brandwine and Subramanya.” (See, Appeal Brief p17 - 23) 
Examiner presents the following response to Appellant’s argument: 
The examiner did articulate a reasoned rationale for combining Brandwine and Subramanya. The examiner’s claim limitation addresses use of forensic file services. Brandwine teaches a system for forensic file services. The reason Subramanya was used in the examiner’s response is because it specifically teaches the file change detector. The Appellant’s claim limitation specifically discusses detected change to a file system element. Therefore, Subramanya does teach the Appellant’s claim limitation. Subramanya is combined with Brandwine because the file detection system is specifically used for the forensic file services, which depends on detecting file changes. The Appellant’s claim limitation combines the two concepts and therefore it was necessary that the examiner combine Brandwine and Subramanya to show that the Appellant’s claim is already taught. Therefore, the rationale for combining Brandwine and Subramanya was explicitly outlined within the examiner’s motivation for combination. The examiner is not rejecting based on uncited resources to reject the claim limitation. The examiner’s statements were included in the rejection of the claim limitation to provide an explanation and definition for clarification purposes to the Appellant. The examiner is not rejecting this claim limitation from another uncited source, rather the explanation was provided to better 
Regarding argument (6), Appellant argues that “The Examiner has not articulated a reasoned rationale for combining Brandwine/Subrnmanya and Oliver.” (See, Appeal Brief p23 - 26) 
Examiner presents the following response to Appellant’s argument: 
The examiner did articulate a reasoned rationale for combining Brandwine, Subramanya and Oliver. The Appellant’s claim limitation addresses use of forensic file services. Brandwine teaches a system for forensic file services. The reason Subramanya was used in the examiner’s response is because it specifically teaches the file change detector. The Appellant’s claim limitation specifically discusses detected change to a file system element. Subramanya is combined with Brandwine because the file detection system is specifically used for the forensic file services, which depends on detecting file changes. The Appellant’s claim limitation combines the two concepts and therefore it was necessary that the examiner combine Brandwine and Subramanya to show that the Appellant’s claim is already taught. Oliver was used because Brandwine discusses forensic file services, Subramanya uses file systems and Oliveer is brought in because it teaches multi-tenant environments and tenant identifiers such as an organization ID which can be a singular user ID or a multi user ID which can correspond as a tenant identifier. Therefore, if a company has multiple users, and one user makes a change to the data, forensic file services will be used to identify the users within the tenant, and the file change detector identifies when a change is made by a user, and the user has an ID distinctive from the tenant ID. Therefore, the issues of the Appellant’s claim limitation are taught when reading Brandwine, Subramanya, and Oliver together. The rationale for combining Brandwine, Subramanya and Oliver was explicitly outlined within the examiner’s motivation for combination. The examiner is not rejecting based on uncited resources to reject the claim limitation. The examiner’s statements were included in the rejection of the claim limitation to provide an explanation and definition for clarification purposes to 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164       

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                           
/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.